DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on 1/11/22 is acknowledged.
Claims 20 & 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected product and apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/22.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 7, 9, 10, & 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kojima et al. (WO 2006080362 A1; hereafter ‘362).
Claim 1: ‘362 is directed towards a method for producing a three dimensional surface on a substrate (see title & Fig. 2(b)) comprising the steps of:
applying a photocurable resin on a surface of a substrate, thus forming a coating (see abstract, ¶ 49, and claim 1);
applying a water-based embossing liquid on a portion of the coating (the water droplets emboss the photocurable resin by displacing the resin prior to curing; see Fig. 2(a)-(b), ¶s 49, 53, & 90, and claims 1-2);
polymerizing the photocurable resin by irradiation with UV beams (¶ 49 & claims 1-4);
removing the embossing liquid (Fig. 2(b) & ¶ 49).
Claim 2: The photocurable resin is configured to be polymerized in a radical way (¶s 27 & 39).
Claims 3-4: The photocurable resin is an acrylate monomer (¶s 24-26).
Claim 6: The embossing liquid is water-based or consists of water (abstract & ¶s 5 & 10).
Claim 7: The embossing liquid contains a surface tension modifier (an amphiphilic compound present in the photocurable resin partially solvates in the water droplet on the surface and thus the embossing liquid contains an amphiphilic compound which is a surface tension modifier; see ¶s 49 & 72 and Fig. 2(b)).
Claim 9: The embossing liquid has a higher surface tension than the paint being embossed (water is the embossing liquid and the photocurable resin reads on a paint and given that the water beads up on the surface of the resin is evidence that the surface tension of water is higher than the surface tension of the resin).
Claim 10: The produced structure is colored (¶ 85) and thus it is part of a colored paint.
Claim 15: The embossing drops are evaporated during the curing (¶ 11).
However, if evaporation and curing are not simultaneously performed, it would have been obvious to one of ordinary skill in the art at the time of filing to perform the two steps simultaneously because "[a]s a general rule, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Eksergian, 25 C.C.P.A., Patents, 734, 92 F.2d 811, 35 USPQ 530, and In re Mink, 27 C.C.P.A., Patents, 726, 107 F.2d 586, 43 USPQ 456. An exception may be made where a new and unexpected result is obtained by performing the operations simultaneously". Application of Tatincloux, 228 F.2d 238, 242 (C.C.P.A. 1955).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-13 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘362 as applied above, and further in view of Serbutoviez et al. (US PG Pub 2010/0092688; hereafter ‘688).
Claim 11: ‘362 does not teach applying the embossing liquid with an inkjet printhead.
However, ‘688, which is also directed towards a method of producing a 3D surface structure on a substrate by applying a photocurable resin on the surface and then applying an immiscible liquid to the resin in droplet form, polymerizing the resin with the droplets on the surface and removing the droplets (see  title, abstract, & ¶s 32-43) teaches that the embossing droplets can be applied by inkjet printheads with an inkjet printer (¶s 18 & 55).
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the steps of ’688 into the process of ‘362 such that the embossing liquid of ‘362 is applied with an inkjet printhead with an inkjet printer because as taught by ‘688, use of an inkjet printhead with an inkjet printer to apply the embossing liquid is an art recognized means of applying the embossing liquid for forming a 3D surface structure using an embossing liquid an thus would have predictably been suitable as the means for applying the embossing liquid of ‘362.
Claim 12: The combination teaches applying the embossing liquid by inkjet printing (see above in regards to claim 11).
The combination does not teach using two or more different inkjet printing systems to apply the embossing liquid.
However, it would have been obvious to one of ordinary skill in the art at the time of filing to use two inkjet printers to apply the embossing liquid because it is prima facie obvious to duplicate parts and thus use at least two inkjet printers during the process and it would have predictably increased the output by increasing the amount of embossing liquid can be applied. See MPEP §2144.04(VI)(B). 
Claim 13: As discussed above in regards to claim 11, the combination of ‘362 & ‘688 teaches applying the embossing liquid with a inkjet printhead and thus the combination inherently teaches that the embossing is performed in line with a printing and finishing of the material because the material is coated, printed/embossed, cured and finished during the production of the 3D structures.
Claim 16: ‘362 does not teach a pre-gelling step prior to polymerization of the photocurable resin.
However, ‘688 teaches gelling the curable material prior to applying the embossing liquid because gelation can prevent the coalescence of the embossing liquid (¶ 16).
It would have been obvious to one of ordinary skill in the art at the time of filing to use a gelation step prior to applying the embossing liquid which is separate from the curing step during the process of ‘362 because as taught by ‘688, gelation of the curable material prior to application of the embossing liquid can prevent the coalescence of the embossing liquid and thus would improve the process of ‘362 by providing better control over the embossing liquid during the process.
Claims 1-4, 6, 7, 9, 10, 15, & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US PG Pub 2007/0160790; hereafter ‘790) in view of ‘362.
Claims 1 & 19: ‘790 is directed towards a liquid repellent structure (title) comprised of a support and a honeycomb-patterned film and a coating film on the honeycomb-patterned film (abstract) wherein the honeycomb patterned film is formed by forming a film and depositing water drops on said film such that the water drops displace the film and form a pattern and then evaporating both the solvent in the film and the water drops (see abstract). The coating film of ‘790 is inherently a protective film because it forms a barrier on the honeycomb-patterned film.
‘790 does not teach the claimed process of forming the patterned surface. 
However, ‘362 is directed towards a method for producing a three dimensional surface (honeycomb-patterned surface) on a substrate (see title & Fig. 2(b)) comprising the steps of:
applying a photocurable resin on a surface of a substrate, thus forming a coating (see abstract, ¶ 49, and claim 1);
applying a water-based embossing liquid on a portion of the coating (the water droplets emboss the photocurable resin by displacing the resin prior to curing; see Fig. 2(a)-(b), ¶s 49, 53, & 90, and claims 1-2);
polymerizing the photocurable resin by irradiation with UV beams (¶ 49 & claims 1-4);
removing the embossing liquid (Fig. 2(b) & ¶ 49).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the process of ‘362 to form the honeycomb patterned surface of ‘790 because it is an art recognized method of forming honeycomb-patterned surfaces and would have predictably produced the desired structure.
Claim 2: The photocurable resin is configured to be polymerized in a radical way (¶s 27 & 39).
Claims 3-4: The photocurable resin is an acrylate monomer (¶s 24-26).
Claim 6: The embossing liquid is water-based or consists of water (abstract & ¶s 5 & 10).
Claim 7: The embossing liquid contains a surface tension modifier (an amphiphilic compound present in the photocurable resin partially solvates in the water droplet on the surface and thus the embossing liquid contains an amphiphilic compound which is a surface tension modifier; see ¶s 49 & 72 and Fig. 2(b)).
Claim 9: The embossing liquid has a higher surface tension than the paint being embossed (water is the embossing liquid and the photocurable resin reads on a paint and given that the water beads up on the surface of the resin is evidence that the surface tension of water is higher than the surface tension of the resin).
Claim 10: The produced structure is colored (¶ 85) and thus it is part of a colored paint.
Claim 15: The embossing drops are evaporated during the curing (¶ 11).
However, if evaporation and curing are not simultaneously performed, it would have been obvious to one of ordinary skill in the art at the time of filing to perform the two steps simultaneously because "[a]s a general rule, no invention is involved in the broad concept of performing simultaneously operations which have previously been performed in sequence. In re Eksergian, 25 C.C.P.A., Patents, 734, 92 F.2d 811, 35 USPQ 530, and In re Mink, 27 C.C.P.A., Patents, 726, 107 F.2d 586, 43 USPQ 456. An exception may be made where a new and unexpected result is obtained by performing the operations simultaneously". Application of Tatincloux, 228 F.2d 238, 242 (C.C.P.A. 1955).
Allowable Subject Matter
Claims 5, 8, 14, 17, & 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593. The examiner can normally be reached 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James M Mellott/           Primary Examiner, Art Unit 1759